Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 1 of 6




                               EXHIBIT F
 Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 2 of 6


Finken, Tracy

From:                            Finken, Tracy <tfinken@anapolweiss.com>
Sent:                            Thursday, February 4, 2021 6:34 PM
To:                              zantac_mdl@flsd.uscourts.gov
Cc:                              EHorn@wc.com; Sharpe, Paige H.; Will Sachse; Friedman, Robert; DODGE, JAIME LYNNE;
                                 gilbert@kolawyers.com; Adam Pulaski; Mike McGlamry; Joe Petrosinelli; Cheffo, Mark;
                                 Bayman, Andy; Agneshwar, Anand; Richard Barnes; thomas.yoo@hklaw.com; Johnston,
                                 Sarah; Kaplan, Andrew; Finken, Tracy
Subject:                         RE: In re: Zantac (Ranitidine) Products Liability Litigation, Case No. 9:20-md-02924-RLR
Attachments:                     Zantac MDL - GSK Discovery Status Summary (Final Feb. 4 2021).pdf; Plaintiffs
                                 Abbreviated Response to GSK's discovery summary Final 2-4-2021.pdf



Honorable Robin L. Rosenberg
United States District Judge
Southern District of Florida

In re: Zantac (Ranitidine) Products Liability Litigation, Case No. 9:20-md-02924-RLR

Dear Judge Rosenberg,

Attached please find GSK’s Discovery Status Submission and Plaintiffs’ Abbreviated Response.

Respectfully submitted,


Tracy A. Finken, Esquire
ANAPOLWEISS
One Logan Square
130 N. 18th Street
Suite 1600
Philadelphia, PA 19103
(215) 735-1130
(215) 735-0773 (Direct Dial)
tfinken@anapolweiss.com




                                                           1
Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 3 of 6




                   Plaintiffs’ Abbreviated Response to GSK’s Discovery Summary
       I.      Non-Custodial Productions

            a. Regulatory & Labeling

       •    Plaintiffs seek clarity on whether the complete Regulatory Files for all Zantac/ranitidine
            products have been produced.

       •    Plaintiffs were told that the GSK regulatory production was complete months ago however
            learned in January that additional documents were being produced and that this would
            affect the ability to take the regulatory 30(b)(6) witness deposition scheduled on January
            21st. The deposition was postponed until February 4th as a result. Plaintiffs received yet
            another 18,000 pages of regulatory production on February 2, two days before the
            deposition was scheduled. If Regulatory file documents have been withheld or have not
            been produced, Plaintiffs request specificity relating to those documents that are withheld
            or have not been produced at this juncture.

            b. Pharmacovigilance (PV)

       •    Plaintiffs seek clarity on whether the complete PV departmental files have been or will be
            produced by March 15th. If Defendants have not produced documents relating to the safety
            or PV of Zantac/ranitidine, Plaintiffs seek identification and specificity as to those
            documents.

            c. Studies - Clinical/Preclinical/Nonclinical/post-marketing, etc.

       •    The parties had several meet and confers on this topic and Plaintiffs had requested the
            clinical study reports for all studies and Defendants did not object. In addition, the parties
            agreed that if there were underlying study documents that were sought after the receipt and
            review of the clinical studies (including the clinical study sub-parts), we would meet and
            confer. To date, Plaintiffs have not received all clinical study reports.

       •    In addition, Plaintiffs have requested production of the studies and underlying
            documents/data related to two specific studies referenced in the production; studies
            specifically related to: 1) ranitidine and formation of NDMA; and 2) ranitidine and
            nitrosation in simulated gastric fluids. To date, Defendants have produced one of the
            reports but have not produced any of the data or additional documents related to that
            study and GSK has not produced any documents at all relating to the second study.
            Defendants have indicated on multiple occasions that they have been unable to locate these
            documents.
Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 4 of 6




       •     Plaintiffs seek clarity if Defendants have withheld production of study reports or
             documentation/data relating to any of the studies conducted that relate to NDMA,
             nitrosation or nitrosamines related to ranitidine.

       •     Plaintiffs seek clarity if Defendants intend to withhold study reports for any studies
             conducted on Zantac/ranitidine.

             d. Distribution and Storage & Manufacturing

       •     While GSK represents that as of Sept. 25, 2020 it has partially produced policies and
             procedures and distribution and storage documents, Plaintiffs believe very little has been
             produced but for some standard operating procedures and organizational charts. Plaintiffs
             would like GSK to clarify its timeline for producing the majority of its Distribution and
             Storage documents. In addition to the documents GSK has represented it will produce by
             March 15, 2021, Plaintiffs seek confirmation as to when GSK will produce the actual
             manufacturing documents related to testing, chromatograms, degradation studies, residual
             solvent testing or other stability testing related to Zantac/ranitidine manufactured,
             marketed and/or sold by GSK. Moreover, Plaintiffs request that GSK produce temperature
             monitoring or temperature mapping data related to shipping and storage of its
             Zantac/ranitidine products during the time GSK marketed, manufactured and/or sold
             Zantac/ranitidine.

             e. Marketing

       •     Plaintiffs seek clarity on the timing of when GSK will produce what seems to be the bulk
             of the marketing documents. In addition, Plaintiffs requested that GSK identify relevant
             custodians in areas pertinent to the class issues, including sales and marketing departments.
             Plaintiffs have not received a response but were told in January that Defendants were
             working to identify custodians. To date, Plaintiffs have not received this information and
             seek a timetable for when GSK will produce this information and the remaining documents
             outlined in GSK’s Status Report and responsive to Plaintiffs' discovery requests.

       II.      Custodial Files & Depositions

       •     The parties had an agreement to produce thirty 30 custodial files by December 31st and
             eight (8) more by January 31st (a total of 38 Tranche 1 custodial files).

       •     To date, twenty (20) custodial files have been produced in violation of PTO 47.

       •     On December 17th Defendants advised that five (5) custodians did not have any custodial
             documents at all (ESI or hard copy).
Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 5 of 6




       •      On January 11th, Plaintiffs were told that 17 custodial files would be produced by the end
              of that week. They were not produced. Plaintiffs received a subset of those 17 custodial
              files on January 26th.

       •      Plaintiffs have repeatedly followed up to obtain clarity on when the remaining custodial
              files will be produced.

       •      To date, we have not received a response as to whether custodial files will be produced or
              even exist for 13 of the 38 custodians in violation of PTO 47. If custodial files do not exist,
              it would mean that 18 of the original 38 Tranche 1 custodians do not have files. Plaintiffs
              seek to substitute custodians for those 18 initial custodians. GSK has denied Plaintiffs’
              request.

       •      In addition, we were advised on Monday February 1st, that GSK failed to run certain agreed
              upon search terms across the custodial files and thus all of the custodial files that have been
              produced are incomplete. Because of this disclosure, Counsel advised that we should
              adjourn the deposition of GSK’s Regulatory 30b6 witness as this issue impacted that
              custodian, Leslie Driver, and that there would be another production of her custodial
              documents likely in excess of the initial production (237 produced, estimated another 300
              to produce).

       •      Plaintiffs agreed to postpone the deposition pending production of the documents.

       •      Defendants were not able to advise as to how many documents were inadvertently withheld
              for the remainder of the 19 custodial files that had been produced and that they would
              advise us as they investigate and have more information.

       •      Plaintiffs did not agree to adjourn the 30(b)(6) depositions of GSK’s PV and Clinical
              witnesses scheduled in February until the parties have an understanding of the scope of
              these issues.

       III.      Status of Overall Production

       •      Plaintiffs seek clarity on whether GSK can meet its full, non-bifurcated discovery
              obligations under PTO 47 as well as PTO 30. Plaintiffs are concerned that GSK’S failure
              to timely meet their discovery obligations under PTO 47 (regardless of fault or blame) has
              already disrupted the PTO 30 schedule, depriving Plaintiffs with relevant and agreed upon
              documents and depositions. Plaintiffs lack confidence that GSK can produce witnesses and
              documents in a timely manner now; and respectfully request that the Court evaluate how
              this failure to comply with the Court’s Orders affects our schedule.
Case 9:20-md-02924-RLR Document 3062-6 Entered on FLSD Docket 03/17/2021 Page 6 of 6




                              Document withheld
      GSK has designated its submission to the Court on 2-5-21 as
             Confidential and subject to Protective Order
